 In the MatterOf SINGERMANUFACTURING COMPANYandUNITEDELECTRICAL, RADIO ANDMACHINEWORKERS OF AMERICA, LOCAL No.917, AFFILIATEDWITH THECONGRESS OF INDUSTRIALORGANIZATIONSCase No. C-1336.-Decided June 6, 1940Sewing Machine Manufacficring Industry-Interference,Restraint,and Coer-cion-Unit Appropriatefor Collective Bargaining:production and maintenanceemployees,excluding clerical and supervisory employees,timekeepers and tech-nicians ; unit identicalwith unitfound appropriate in prior representationproceeding;no dispute asto-Representatives:proof of choice:allegationsof complaint as to'Union's majoritynot controvertedin answer;certification ofUnion by Board in priorrepresentationproceeding;no dispute as to-CollectiveBargaining:(a) paid legal holidays and vacations:held subjectsof collective bargaining;further held, refusaltobargainwhen employerdeclined to bind itself to continuepracticeof,because it wished to be freeto grant as gratuities;(b) absence of good faith held evidenced under circum-stances of case, by employer's insistence Union agreeto (1) 10per cent wagereduction,introduction of wide differential between existing minimum wagerates and starting rates for new employees,and right of employer to reducewage rates further;(2)waive overtime requirements in Fair Labor StandardsAct; (3)right of employer to discontinue at will paid legal holidays andannual vacations;(4) inclusion of family status in seniority clause; (5)sweeping restrictionson collective action byemployeeswithout correlativerestrictions on employer'spowers-Remedy:employer ordered to cease anddesist from unfair labor practices and to bargaincollectivelyon request.Mr. Hyman A. Schulson,for the Board.Burlingame, Nourse & Pettit,byMr. Arthur E. Pettit,of NewYork City, andJones, Obenchain & Butler, by Mr. Roland Oben-chain,of South Bend, Ind., for the respondent.Mr. James J. Matles,of New York City, for the United.Mr. Harold M. WestonandMr. David Findling,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the UnitedElectrical, Radio and Machine Workers of America, Local No. 917,affiliated with the Congress of Industrial Organizations,herein called24 N. L.R. B., No. 41.444 SINGER MANUFACTURING COMPANY445the United, the National Labor Relations Board, herein called 'theBoard, by the Regional Director for the Thirteenth Region (Chi-cago, Illinois), issued its complaint, dated April 17, 1939, againstthe Singer Manufacturing Company, South Bend, Indiana, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notice of hearing thereon wereduly served upon the respondent and the United.With respect to the unfair labor practices, the complaint allegedin substance (1) that although the United had, on or before March19, 1938, been designated by a majority of the respondent's em-ployees in a unit appropriate for the purposes of collective bargain-ing as their representative for such purposes, the respondent, onor about June 16, 1938, and at other times, refused to bargain col-lectivelywith the United in that it refused and failed to bargainin good faith with the United with respect to terms and conditionsof employment, and refused and failed to negotiate with the inten-tion of reaching a collective agreement with the United; (2) thatby refusing to bargain collectively with the United and by otheracts, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct; and (3) that by reason of the aforementioned acts of the re-spondent, the employees of the respondent at its South Bend, In-diana, plant, on or about April 11, 1939, went out on strike andwere still on strike at the time of the issuance of the complaint.On April 24, 1939, the respondent filed its answer to the complaint,in which it did not deny that the unit alleged in the complaint tobe appropriate for the purposes of collective bargaining was appro-priate for such purposes, and that the United had been, designatedby a majority of the employees in such unit as their representativefor such purposes; admitted that a strike occurred on April 11, 1939,at the South Bend plant, and was still continuing at the time theanswer was verified; but denied the averments of unfair labor prac-At the hearing on May 8, 1939, the respondent filed a supple-mental answer setting forth certain negotiations between the re-spondent and the United subsequent to the date of the issuance ofthe complaint.Pursuant to notice, a hearing was held at South Bend, Indiana, onMay 4, 5, 8, and 9, 1939, before Samuel H. Jaffee, the Trial Exam-iner duly designated by the Board.The Board and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and 446DECISIONSOF NATIONAL-LABOR RELATIONS BOARDto introduce evidence bearing upon the issues was afforded all par-ties.At the close of the hearing the Trial Examiner granted with-out objection the motion of counsel for the Board to conform thepleadings, as to formal matters, to the proof.During the course ofthe hearing the Trial Examiner also made rulings on other motionsand on objections to the admission of evidence.The Board has, re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed. Pur-suant to leave granted, on May 24, 1939, the respondent filed a brieffor consideration by the Trial Examiner.On or about July 29, 1939, the Trial Examiner issued his Inter-mediate Report, which was thereafter filed with the Board, andcopies of which were duly served upon the respondent and the United.In his Intermediate Report the Trial Examiner found that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (5)and Section 2 (6) and (7) of the Act, and recommended that therespondent cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.On Septem-ber 15,.1939, the respondent filed a request for oral argument beforethe Board, on September 18, 1939, its exceptions to the IntermediateReport, and on October 21, 1939, a brief in support of its exceptions.Pursuant to notice duly served upon the respondent and the United,a hearing for the purpose of oral argument was held before theBoard in Washington, D. C., on November 2, 1939. The respondentand the United were represented at and participated in the argument.The Board has considered the exceptions to the Intermediate Re-port and the briefs filed by the respondent.We find the exceptionsto be without merit in so far as they are inconsistent with the findings,conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSinger Manufacturing Company, a New Jersey corporation havingits principal place of business at Elizabeth, New Jersey, is engageddirectly and through various subsidiary and affiliated corporationsin the manufacture, assembly, sale, and distribution of domestic andindustrial sewing machines, electric motors, sewing machine cabinets,vacuum cleaners, electric irons, electric shears, and other householdand industrial electrical appliances.The respondent is, and at alltimes in question has been, operating a plant located at South Bend, SINGERMANUFACTURING COMPANY447Indiana, herein called the South Bend plant, which is the only plantinvolved in this proceeding, where it is engaged in the manufactureand distribution of wooden cabinets and in the installation of motorsand other equipment in the cabinets.During the period from May 1, 1938, to May 1, 1939, the totalquantity of material of all descriptions, including coal, moving intothe respondent's plant at South Bend, consisted of approximately 614carloads.Approximately 59 per cent of such materials were trans-ported to said plant from States other than the State of Indiana.During the same period, the total quantity of material of all de-scriptions moving out of the respondent's South Bend plant aggre-gated 548 carloads, of which over 97 per cent were shipped to pointsoutside the State of Indiana.H. THE ORGANIZATIONINVOLVEDUnited Electrical, Radio and Machine Workers of America, LocalNo. 917, is a labor organization affiliated with the Congress of Indus-trial Organizations,' and admitting to membership employees of therespondent at its South Bend, Indiana, plant.III. THE UNFAIR LABOR PRACTICESA. The, appropriate waitIn a previous Decision and Certification of Representatives,2 issuedon July 20, 1938, the Board found that all production and mainte-nance employees of the respondent at its South Bend, Indiana, plant,exclusive of clerical and supervisory employees, timekeepers, andtechnicians, constitute a unit appropriate for purposes of collectivebargaining. In the instant case, the respondent did not deny the alle-gation of the complaint or take exception to the finding of the TrialExaminer that the aforesaid unit was appropriate for such purposes.We find that all production and maintenance employees of therespondent at its South Bend, Indiana, plant, excluding clericaland supervisory employees, timekeepers, and technicians, constituteand at all times herein material constituted a unit appropriate forpurposes of collective bargaining, and that said unitinsures -toemployees of the respondent at said plant the full benefit of theirright to self-organization and collective bargaining, and otherwiseeffectuates the policies of the Act.i Formerly the Committeefor Industrial Organization.2Matter of Singer Manufacturing CompanyandUnited Electrical,Radio and MachineWorkers of America, LocalNo.917, 8 N. L.R. B. 434. 448DECISIONS ' OF NATIONAL LABOR-, RELATIONS BOARDB: Representation by the United of a majority in the appropriateunit .On March 19, 1938, the respondent employed. 890, on. June 16,1938, 885, and on April 10, 1939, 905 employees in the unit whichwe have found to be appropriate for purposes of collective bar-gaining.On March 19, 1938, 689, and at the time of hearing herein,746 such employees were. members of the United.In the aforementioned Decision and Certification, issued on July 20,1938, the Board found that on March 19, 1938,3 the United had beendesignated as representative for the purposes of collective bargain-ing by a majority of the respondent's employees in the appropriateunit.In the instant case, the respondent did not controvert theallegations of the complaint, or take exception to the findings ofthe Trial Examiner that at all times since March 19, 1938, theUnited was designated as collective bargaining agent by a major-ity of the respondent's employees in the appropriate unit, and wasthe exclusive representative of all such employees for the purposesof collective bargaining.4We find that on March 19, 1938,, and at all times thereafter, theUnited was the duly designated representative for purposes of col-lective bargaining of a majority of the respondent's employees inthe appropriate unit, and that, pursuant to Section 9 (a) of theAct, it was and is therefore the exclusive representative of all theemployees in said unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.C. The refusalto bargain1.Chronologyof eventsLateinNovember 1936 the respondent's employees at its SouthBend,Indiana, plant began to organize,and on or about December15 obtained a charter as a localof the United AutomobileWorkersofAmerica and elected officers.5 Several conferences were there-after held between representatives of theU. A. W. A.local and ofthe respondentwitha view to negotiating a collective bargaining8 This date was adopted by the Board in Its Decision ofJuly20, 1938, as the appro-priate pay-rolldate forpurposes of determination of representatives.4 Therespondent stipulated in the instant case that on and after the date of the Certifi-cation, the Unitedwas the exclusive representative of the employees in the appropriateunit for thepurposesof collectivebargaining.5Temporary officers were elected in December.1936, and regular officers in March 1937. SINGERMANUFACTURING COMPANY449contract, but the parties failed to reach anagreement.The lastsuch conference was held on April 24, 1937.6On July - 20, 1937, the U. A. W. A. local voted to change itsaffiliation, and on July 23 received a charter from the United Elec-trical,Radio and Machine Workers of America as Local No. 917.Thereafter, until April 1938, several conferences were held betweenrepresentatives of the United and of the respondent, also for thepurpose of reaching a collective bargaining contract, but again with-out success?..On January 12, 1938, the United filed a charge against therespondent with the Regional Director of the Board, and on May 14;1938, a complaint was issued by the Board, alleging that the re-spondent had refused to bargain in good faith with the United. . Ahearing on the complaint was held from May 23 to 25, 1938, inclu-sive, before a Trial Examiner designated by the Board, during whichevidence was presented in support of the allegations of the complaint.At the close of the Board's case,Arthur E. Pettit, the attorney forthe respondent, stated :The company at all times has been willing to bargain, andhas bargained collectively with the union, and has always as-sumed that a memorandum of any agreement reached throughsuch collective bargaining would be made in a form mutuallyagreed upon.After final disposal of the present charges the com-pany will, upon request, be willing to continue to bargain col-lectively with the union upon the same assumption.Upon "the basis" of the foregoing statement, the respondent's attor-ney moved "that the charges and the complaint herein be dismissedon the merits," and the Board's attorney did not oppose the motion.Accordingly, the Trial Examiner so ordered.Thereafter, on May 31, 1938, the United filed a petition with theRegional Director requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act, and on July 20,1938, the Board issued its Decision and Certification previouslymentioned.8Following the dismissal of the unfair labor. practice proceedingon May 25, 1938, representatives of the United and of the respond-6 Conferences were also held on February 13 and March 8, 1937.During theconferenceof April 24, 1937, the Unionclaimed forthe first time thatit had been designated as col-lective-bargaining agent bya majorityof the respondent's employees at the South Bendplant.7 These conferences were heldon October 23, 1937, February18,March17, and April 8;1938.The Unitedclaimedto includea majority of the respondent's employees in itsmembership at all times during theperiod of thesenegotiations,and this claim was notdisputedby therespondent.8See SectionIII A' and B,supra. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDent held further numerous collective bargaining conferences.sDur-ing the course of the negotiations, the United presented severalproposed agreements all of. which contained,inter aria,provisionscovering recognition, grievances, wages, hours, seniority, strikes, andduration, in regard to which provisions the respondent submittedcounterproposals, and some of which also contained,inter alia,pro-visions covering paid holidays, vacations, bonuses, lock-outs, dis-charges, discrimination, passes, use of bulletin boards, and leaves ofabsence.As will be apparent from our discussion below, relativelylittle progress was made in reaching an agreement, the parties beingsubstantially as far apart at the conclusion of the last conference asthey had been when negotiations were commenced.Following the filing of new charges by the United, the presentcomplaint was issued on April 17, 1939, again alleging that the re-spondent had refused to bargain with the United in good faith, andon May 4, 1939, the hearing in the instant case began.At the com-mencement of the hearing a "Stipulation of Evidence" was received inevidence, which provides,inter alia,as follows :It is further stipulated that the National LaborRelationsBoard may offer in this proceeding the official transcript and en-tire record of the proceedings in Case No. XIII-0-621 and CaseNo. R-84810 and that the same may be received and read in evi-dence as a part of the evidence of this cause; provided, never-theless, that the admission thereof shall not have the effect ofpresenting or raising any issue in this proceeding respecting anyacts, conduct, or transactions of the company which occurredbeforeMay 25, 1938, and that the dismissal on the merits en-tered in said cause on May 25, 1938, is and shall remain con-clusive and res adjudicate respecting all such acts, conduct, andtransactions.In accordance with this stipulation, the transcript and record referredto were received in evidence.On April 11, 1939, the United called a strike which was still inprogress during the hearing.While the immediate cause of the9 Twelve such conferences were held as follows : On June 16, 17,23, July 8, September1,October 28, November 4, 17, December 16, 1938, and January 20,April 17 and 18, 1939.At these conferences the respondent was represented by Dale Parshall, Lentz, and RolandObenchain,itsworks manager, plant superintendent,and attorney,respectively.TheUnited was represented by its bargaining committee, consisting of Paul;Gibson,HowardWhite, and Stanley Bejma.James Matles,the International organizer of the United,attended the conference of January 20, 1939, while James Pascoe,the International rep-resentative of the United,was present at the conferences of September 1, October 28,November 4 and 17,December 16, 1938, and April 18, 1939.Switzer,an attorney for theUnited, attended the conferences of April 17 and 18, 1939..10 These are the file numbers of the prior unfair labor practice and representation pro-ceedings,respectively. SINGER MANUFACTURING COMPANY451strike was the hiring by the respondent of a new employee insteadof one of several employees who had been previously.laid off andwho, according to the United, were qualified and available, an addi-tional cause was the belief on the part of the United that the respond-ent had not bargained with it in good faith."2.The course of negotiationsWe are concerned in the instant proceeding only with the questionof whether or not the respondent, in the negotiations after May 25,1938, refused to bargain collectively with the United as required bythe Act.For convenience, such negotiations will be reviewed accord-ing to certain of. the principal subject matters considered.12Duration.On June 16, 1938, when the first conference was heldafter the dismissal of the prior unfair labor practice proceeding,the United submitted a proposed contract 13 which contained a pro-vision that the agreement continue for a term of 1 year from itseffective date, and for further annual periods thereafter unless can-celed by either party for just cause on 30 days' notice.The re-spondent rejected this proposal and expressed the view that anyagreement reached must be terminable on 30 days' notice.The following day the United submitted a proposal that the con-tract continue for a period of 1 year from its date of execution unlessterminated on 30 days' written notice.The respondent then statedthat the contract should not recite any definite period of durationbut should provide merely that "this agreement shall be in full forceand effect from the date of signing until terminated on 30 days'written notice."On October 28, 1938, the United reverted to its original proposalthat the agreement continue for a period of 1 year and for furtherannual periods thereafter unless canceled by either party for justcause on 30 days' notice.The respondent then again stated that it"insisted" upon the right to terminate any agreement on 30 days'notice.On January 20, 1939, the United offered to accept a contract for1 year with a provision that if, during the term of the agreement,71 In its exceptions and brief the respondent states that the strike was subsequently ter-minated, and the employees participating in the strike reinstated to their respective posi-tions on the"same terms and conditions that existed the, day the strike was called" ; andthis statement has not been challenged by the United.12While events occurring prior to May 25, 1938,will also be referred to hereinafter,such matters have been considered only in order to determine the propriety of the respond-erit's conduct since that date, and not as the basis of any findings of unfair labor practices.Cf.Matter of Gulf Public Service CompanyandInternational Brotherhood'of ElectricalWorkers, Local 790,:18.N. L.- R. B. 562;-Matter of The Western Union Telegraph Com-pany, a corporation,andAmerican Communications Association,17 N. L.R. B. 34.IsThis contract was the same as the contract which the United had presented on March17. 1938, prior to the hearing in the previous unfair labor practice proceeding. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither party desired. modification, conferences should "be convened"for such purpose, and if no agreement was then reached, the, pro-posed change or modification should be referred to arbitration.Therespondent rejected this proposal, but stated that it was not "stand-ing" on a 30-day cancelation clause and that it was "not unwilling toconsider" a contract for 60 or 90 days. It also then declared that itwould not accept an agreement of 6 months' duration.On April 28,1939, after the complaint herein had been served, the respondentStated in a letter to the United that it was willing "to agree uponsome reasonable initial period" with a provision that the agreementcontinue in effect thereafter subject to cancelation on 30 days' notice.The respondent, during the negotiations, stated as reasons for itsdesire for a contract of indefinite duration with a 30-day cancelationclause, its view that "the contract ought to continue for a long periodof time and not automatically terminate," that it could see no "good"reason why there should be periodic need for negotiating new con-tracts when both parties are content, and that its "only remedy formatters complained of by it" 14 was cancelation of the contract. Inits letter dated April 28, 1939, the respondent further expressed theview that an agreement of indefinite duration subject to cancelationby either party, "has the advantage.of doing away with definitelyrecurring periods of negotiations and leaves both sides free tonegotiate at any time in view of changed circumstances." TheUnited, on the other hand, urged upon the respondent during thenegotiations that such an agreement as the respondent proposed was,in effect, one for 30 days only, that the respondent was taking con-tradictory positions, that it was encouraging instability and frequentnegotiations,. that the contract "ought to run for a definite time,"and that "one year gives security and makes employees feel moresafe."Wages.Late in December 1936 the manager of the respondent'sSouth Bend plant called Gibson,, president of the U. A. W. A. local,into his office, told Gibson that he understood that a union had beenformed at the plant, and asked Gibson what his grievance was.15Upon being informed that Gibson was dissatisfied with the wage situ-ation, the manager inquired why Gibson "didn't come over and takeit up with him," and stated that he and Parshall, the works manager,"were always willing at any time to talk to any of the employees ofthe : plant."Shortly thereafter, the respondent instituted a 5-percent general wage increase, effective January 3, 1937, and on or aboutJanuary 14 posted a notice on its bulletin boards stating that "em-14Apparently, the respondent thus referred to, the contingencyof a breach of the con-tract by the United.15 See footnote12,supra. SINGER'MANUFACTURING COMPANY453ployees do not need to join any union in order to present individually;or in ' a group, any suggestion or grievance and to obtain full andfair hearing thereon," and that "employees are always welcome 'topresent such matters-directly" to management.On April 24, 1937, the U. A. W. A. local informed the respondentthat it was "asking . . . for a [further] general wage increase."In that connection Gibson stated that he had obtained figures fromthe respondent's financial statements showing that the respondent hadnever "gone in the red" or passed a dividend, that its dividends rangedfrom $2.50 to $28 or $29 a share, and that its stock had been "worth"more than $600 a share and was now "worth" over $400. Parshallreplied that the respondent had made most of its profits in othercountries, had been among the first to discontinue work on Saturdays,had raised and never reduced wages since 1920, had granted paidholidays and vacations in 1935, had given a 2 weeks' bonus in 1936,and had increased, wages by 5 per cent in January 1937.However,approximately 1 month after this conference, the respondent grantedits employees a further general wage increase of 10 per cent effectiveMay 30, 1937.Negotiations thereafter, until April 8, 1938. apparently contemplatedno provision for a change in wage rates.On April 8, however, therespondent informed the United that it desired to include in theagreement a provision for a 10-per cent wage reduction.This pro-posal was rejected by the United, and on April 19 a meeting of theUnited was held which was attended by approximately 600 members,and at which approximately 97 per cent of those present voted togrant the executive committee of the United power to call a strikein its discretion, if the respondent put the proposed wage reductioninto effect.The respondent was informed of this action and there-after took no steps to make the reduction effective.The discussion with regard to wages,-after May 25, 1938, centeredmainly about the respondent's insistence throughout the negotiationsthat "if there was not a 10 per cent cut, there could be no agree-.ment."However, while insisting during the conference on Sep-tember 1, 1938, and prior conferences, upon an "immediate cut" andthat such a cut was "imperative;" the respondent indicated on October28, 1938, that although the desired reduction "must" be included inthe agreement, its "effective date" could be determined "later." 1sThe United refused to consent to the reduction, offering instead toagree to a provision providing for the continuance of existing wagerates, and during the course of the negotiations requested the re-spondent to agree to permit a government accountant to inspect its3eThe respondent did not state whether or not the effective date of the reduction wouldbe determinedby collectivebargaining.283035-42-vol. 24-30 454DECISIONSOF NATIONALLABOR RELATIONS BOARDbooks with regard to operations at the South Bend plant, or.to agreeto submit the wage dispute to arbitration."The proposals wererejected by the respondent.The respondentalso. stated for the first time on April 8, 1938, thatany contract which was negotiated must provide that the respondentretain the privilege of instituting further wage reductions "at the dis-cretion of the company." In that connection, the respondent subse-quently stated on September 1, 1938, that "it was contemplated thatthe company should have sole control of the subject of wages andwould decline to obligate itself to consult" with the United prior toany such further reduction; and on October 28, that "it was oper-ating a business and must determine these questions [the necessityfor further wage reductions] for itself."At the conference of Jan-uary 20, 1939, the respondent declared that its "mind was open" onthe question of further reductions.However, it also then declaredthat "it was the company's intention not to put itself in the positionof being unable to require further reductions should that, benecessary."On April 18, 1939, which was while the strike heretofore referredto was in progress, the respondent stated that it "might be willing"to agree to post a notice of any further proposed reduction in ratesof pay 2 weeks in advance of the date on which the reduction wouldbecome effective, with the right to the United then to "negotiatethe matter with the company" if the United "cared to." 18On April28, 1939, which was after the complaint herein had been ,served, therespondent stated in a letter to the United that "present wages are... substantially above the national average for the wood-workingindustry and are even further above the average in this area," andrequested, in addition to the 10-per cent general wage reductionpreviously discussed, the inclusion of a clause as follows :In establishing new piece rates or altering existing rates be-cause ofchanges in product, equipment or operation the newrates shall provide the operator with earning opportunity equalto the average for similar work.Considerable discussion, beginning, with the conference on June16, 1938, was also had with regard to minimum wage rates. The17During the negotiations the United also suggested that it "might"agree to accept theseniority clause desired by the respondent if the respondent would "yield"on the 10-percent wage reduction.-18 The following clause was submitted :The company may post a notice during two weeks in advance of the effective dateof any proposed reduction in rates of pay. If, within this time, the union cared to,it could negotiate the matter with the company and if, as a result, no amicable settle-ment was reached,the union could then indicate to the company its willingness toarbitrate on the matter.The company to have the privilege to accept or refuse arbi-tration in the event of refusal.Both the company and union to be free to act asthey chose in the matter. SINGERMANUFACTURING COMPANY455minimum hourlyratespaid by the respondent at that time and there-afterthroughout the period of the negotiations were 521/2 cents formales and461/4 cents for females.reduction sought by the respondent would have reduced these ratesto 471/2 cents for males and 411/2 cents for females.Apparently,there was no special scale of minimum rates for new employees.At the June 16 conference the United proposed an increase inminimumrates to 65 and 55 cents per hour for males and females,respectively.The respondent rejected the United's proposal andproposed instead that in addition to the 10-per cent reduction inexistingrates,minimum hourly rates for new employees should befixed at 40 cents for adults and 30 cents for minors.18The Unitedoffered to compromise the conflicting proposals by fixing minimumrates at 521/2 cents for males and 421/2 cents for females, in otherwords to accept a reduction of approximately 10 per cent in mini-mum ratesfor women, but this proposal also was rejected by therespondent.As grounds for its position with regard to wage proposals, therespondent stated to the United, in substance, that the necessities ofitsbusiness required the wage provisions which it sought; that ithad not reduced wages since 1920; that it had granted two wageincreases in 1937; that its wage scale was far above that of companiesin the furniture business with which, according to the respondent,it competed; 20 that the respondent had lost money in connection withits American operations in 6 of the 7 prior years and had "only brokeneven" in 1937; and thatsalaries,as contrasted with wage rates, hadbeen reduced.21However, the respondent at no time offered to theUnited any evidence that the proposed wage reduction, the introduc-tion of a wide differential between existing minimum rates and min-,imum rates for new employees, and the reservation of a right toreduce wages further, were at this time necessary, although, plainly,the existence of such facts was peculiarly within its own knowledge;and while rejecting, as we have stated, the United's proposal to permita government accountant to inspect the respondent's books, or, in thealternative, to submit the matter to arbitration, itself made no sug-gestion whereby, the validity of its claim that businessnecessities re-quired the wage clauses which it. proposed, might be demonstrated.Moreover, although the respondent indicated that if the United would19While the record does not disclose what the rate was, it appears that the respondenthad a minimum wage scale for minors.-21The United stated during the negotiations,in substance,that the,respondent was notin the furniture business and that a comparison between its wage rates and those of furni-turemanufacturers was not a sound basis for a wage reduction,since other advantagesaccrued to the respondent as a consequence of its manufacture of its own parts, whichcompensated for any higher cost which might be involved.21 The record does not disclose when the alleged reduction in salaries was made. 456DECISIONS OF ,NATIONAL .LABOR RELATIONS BOARDagree to accept the reduction the "effective date of the cut would bedetermined later"; and offered to agree to' post a notice of furtherwage reductions 2 weeks before their effective date, and, after suchposting, to discuss the proposed reductions with the United if theUnited so desired ; it insisted upon the inclusion of the wage reduc-tion, and refused to bind itself not to reduce wages further duringthe term of the contract, even while proposing that the agreementbe subject to cancelation on 30 days' notice or continue only for ashort fixed term such as 60 or 90 days.Hours.The respondent's regular schedule of hours was an 8-hourday and 5-day week ; extra pay for occasional overtime was uncom-mon.At the conference on June 16, 1938, the.United submitted aproposal for an 8-hour day, 40-hour week, and time and one-half forovertime.The respondent refused to accept such a proposal andinsisted early in the course of the negotiations that the contract pro-vide that a standard workweek should consist of a 9-hour day. and49-hour week before payment of overtime rates ; and later in the ne-gotiations, shortly after the effective date of the Fair Labor StandardsAct, that the agreement provide that no employee shall be employedmore than 1000 hours during any period of 26 consecutive weeks.This latter provision would have permitted the respondent, as pro-vided in the Fair Labor Standards Act, to cause its employees towork 12 hours per day and 56 hours per week without payment oftime and one-half for hours worked in excess of 8 hours per day and44 hours per week as required by that Act in the absence of such aclause as the respondent sought.22Thus, the respondent demandedthat the United by a collective agreement. concede to it an immunitywith.respect to payment of overtime, which the law, in the absenceof such concession by the United, denied.The United rejected the 1000-hour proposal, urging as a reasonfor its rejection the fact that instances had occurred when an em-ployer had required his employees to work long hours to "pile up"large inventories and then had "let the men be idle for long periods";and offered at various times to compromise the issue by agreeing toa 9-hour day and 40-hour week before payment of overtime rates;by agreeing to a provision for 8 hours of work per day and 44hours of work per week before payment of time and one-half for22 The provisions of the Fair Labor Standards Act (52 Stat.676) with respect to hoursbecame effective on October 24, 1938.The proposal referred to was first made by therespondent on December 16. 1938.Section'7 (b) of the Fair'Labor Standards Act providesthat an employer shall not be deemed to have violated that Act when his employees work56 hours per week and 12 hours per day before time and one-half for overtime is paid,where a collective agreement entered into between the employer and representatives of hisemployees duly certified by the National Labor Relations Board, provides that no employeeshall be employed more than 1000 hours during any period of 26 consecutive weeks.Therespondent offered to exclude maintenance and plant protection employees from this clause,if such exclusion was "legal"and "satisfactory"to the United. -SINGERMANUFACTURING COMPANY.'457overtime, but witha statementin the contract that the respondent'sregularschedule of hours, i. e., 8 hours per day and 40 hours.perweek, be continued; by agreeing to accept'the provisions of the FairLabor Standards Act; and by agreeing to submit the matter toarbitration.The respondent' stated' that it would be willing to"indicate" that its practice had been and would, "sofar as con-venient" continue to be a 40-hour week consisting of five 8-hourdays, but rejectedall ofthe United's compromise proposals on thegrounds of "necessities" of its business and a desire to be "free tomeetemergencies."However, it offered no evidence to the Unitedthat any immediate emergency was then anticipated or that its busi-ness was seasonal'23and made no effort otherwise to demonstratethat the "necessities" or "emergencies" of its business required theconcessionas tohours which the respondent sought.' Moreover, itdid not offer to abandon its proposal as to hours if the term ofthe contract were limited to its satisfaction, or if some provisionwith reference to emergency periods were included in the agree-ment, but, on the contrary, requested the inclusion of the 1000-hourclause even in a contract terminable on 30 days' notice or of 60 or90 days' duration.Furthermore, it offered the United no concessionin return for the concession which it requested.Seniority.In February 1937 the U. A. W. A. local submitted aproposal for strict seniority in retaining and rehiring employees, 'based upon length of service.24The respondent then stated thatsuch a seniority policy "followed along thelinesthat the companyhad always taken," and shortly thereafter posted on its bulletinboards and mailed to all employees a letter in which it stated,interalia,asfollows :Seniority and equalization of hours, substantially as containedin your proposal, have been policies of the company in the pastand, as you are well aware, only in emergencies, such as existeda short time ago, has seniority been compelled to give way tothe needs of individual employees and theirfamilies.On April 8, 1938, the respondent suggested, apparently for the firsttime, that in determining lay-offs and reinstatement, the primaryconsiderations must be ability and fitness for the work, value to therespondent, and family status; that 12 months' employment shouldbe a prerequisite to the attainment of seniority rights; and thatsuch rights should cease after discharge for cause, "voluntary quit-ting," or 3 months' severance from the pay roll.This proposal theUnited then rejected."Indeed,Gibson,the presidentof the United, testified that the respondent's operationsare not seasonal,and this testimony was not deniedby therespondent.24 See footnote 12,supra. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discussion after May 25, 1938, with regard to seniority, cen-tered to a great extent about the inclusion of family status as afactor, the United offering at various times thereafter :to agree that"length of service, ability, and fitness to perform work" be con-sidered and all other factors excluded; and to agree on the inclusionof special skill and value to the respondent as factors if the re-spondent would abandon family status.25As grounds for its insistence upon a seniority clause containingfamily status, the respondent stated that another local of the UnitedElectrical,Radio and Machine Workers of America had acceptedsuch a clause in a contract with another company, that considera-tion of family status was "essential to the good of the community,"that the respondent's experience in its use had been good, that ithad been its practice "for years to -consider family status, that itwas felt that it was necessary from a humanitarian standpoint" todo so, and that the respondent could see no reason for omitting itother than an "utterly groundless fear" on the part of the Unitedthat "it would be used as a means of discrimination against unionmembers."The United contended, on the other hand, that the con-sideration of family status afforded no protection "whatever" to menof long service, that a majority of the employees desired its elimina-tion, and that its consideration "antagonized" the men.Nevertheless, on January 21, 1939, the United offered to accept therespondent's "present policy and practice" with respect to seniorityand embody it in the agreement and, in this regard, expressly statedthat it would accept the respondent's proposals with respect toseniority if they were in fact the "present policy as practiced in theplant."The United thus plainly indicated, however, that it did notaccept as fact the respondent's assertion that such was the case..That the respondent, as it obviously must have realized, was at leastpartly responsible for the doubts which the United entertained in.this regard is plain in view of the fact that there was no clearlyestablished seniority practice at this time and, as we have, pointedout above, the respondent had previously stated in writing in 1937that a seniority policy substantially such as was requested by theUnited, i. e., one which provided for strict seniority based on lengthof service, had been the policy of the respondent in the "past," andthat only in "emergencies such as existed a short time ago, hasseniority been compelled to give way to the needs of individualemployees and their families"; and in view of the further fact that.26 The United also offered to agree to an initial period of employment of 60 days beforeseniority rights accrued, and to agree that seniority rights be lost after 12 months' sev-erance from the pay roll ; and, subsequently, offered to reduce this period to 9 months.The respondent indicated its willingness to make "some" compromise in regard to thelatter proposal "if it came to a point where this difference was the only matter standingin the wayof an agreement." SINGERMANUFACTURING COMPANY459the respondent made no claim at any time that an emergency stillexisted.The respondent, nevertheless, limited itself to a statementof its demands and a bare assertion that its proposals. were no morethan a statement of its existing practice, and offered the United noevidence in that regard.Paid holidays, vacations, and bonuses.The respondent's practice,since 1936 admittedly has been to grant its employees seven legalholidays with pay per year, a 1-week vacation with pay computedupon the basis of the number of days per week the plant was operat-ing at the time of the vacation, and a bonus at Christmas.26 TheUnited first proposed, on June 16 and October 28, 1938, in effect,that the agreement provide for it continuance of the respondent'spractice with regard to paid legal holidays and vacations, and that"payment of a yearly bonus, as in the past, be continued in thefuture subject to discretion of the company",27 and thereafter pro-posed, on January 21, 1939, that the respondent's "present policy"concerning vacations and paid legal holidays be "embodied" in thecontract, that in the event that the respondent desired to changeits practice in that regard during the term of the contract "it be sub-ject to collective bargaining," and that if no agreement as to modifica-tion were thus reached, the company shall be at liberty to proceedunder the terms of the contract and the union shall have the samerecourse."The contract proposed at this time also provided forarbitration of disputes arising out of a desire for modification ofthe agreement.The respondent rejected the United's proposals, even in a contractwith a 30-day cancelation clause, although it admitted that it was"extremely unlikely" that any change in its practice with regard topaid holidays, vacations, and bonuses would be made, and that it hadno "thought or intent" of doing so; and insisted that "any contract,to.which we agree, will have to concede us the right to revoke them[paid holidays, vacations, and bonuses] should such revocation, in ouropinion, become necessary or desirable." 28The respondent's positionwas that it "could" not commit itself to continuance of its practicein that regard, that "conditions might in the judgment of the com-pany warrant a change," that while such matters were "a part ofworking conditions" and the respondent "can bargain" and was will-20The respondent paid a bonus equal to 2 weeks'pay at Christmas in 1936, and bonusesof $20 at Christmas in 1937 and 1938, respectively.72Although the contracts submitted by the United on June 16 and October 28, 1938,provided for 2 weeks'vacation with pay for employees who had more than 5 years ofservice, and that vacation pay be computed 'on the average.rate for 6 months prior tovacation," the Uniteddid not press its proposals in this regard.It seems clear that the United's proposal,which the respondent rejected,reserved tothe respondentthe rightto discontinue bonus payments in its discretion. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDing "to talk" about them, its practice was one which it had adopted"voluntarily" as part of it "liberal policy" the continuance of whichitwould not agree should be required in any agreement; and that"to continue [the practice] voluntarily was one thing while to con-tinue [it] under compulsion was, another."Thus, the grounds advanced by the respondent for its insistence uponthe reservation of the right, in its sole discretion, to discontinue paidholidays, vacations, and bonuses were essentially two, i. e., the neces-sities of its business-the existence of which it did not attempt todemonstrate to the United-and its desire to preserve the privilegewhich it believed itself entitled to retain and which it was determinednot to yield, of continuing such practice voluntarily and in the natureof a gratuity to its employees.29Discrimination, strikes, and lock-outs.The proposed agreementwhich the United submitted on June 16, 1938, contained the followingproposal with respect to discrimination :Further, that there shall be no discrimination of any kindagainst members of the union by foremen, or any other persons inthe employ of the employers.That the employees shall be freefrom interference, restraint or coercion by employers or manage-ment in any activities of their union.The respondent rejected this proposal and a similar proposal sub-mitted on October 28, 1938, on the grounds that such a clause was un-necessary because the respondent had never discriminated against mem-bers of the United, and because the clause was a "mere" statement oflaw, that "there was no more reason for putting that provision in acontract than there was for requiring the company to agree to furnisha place of work or to provide fire protection, and that it would beequally absurd for the company to insist that the contract shouldexpressly include an agreement on the part of the men to do an honestday's work"; and urged, on the other hand, that provision should bemade against coercion of non-union members by the United, and unionorganizational activities "on company time or property."The respondent's position is stated as follows in its brief : In any event,wesubmitthat an employer is perfectly justified in retaining something that he maygiveto his em-ployees.It is not necessary that every gratuitous act of an employer benefiting employeesbe converted into a contractual obligation.An employer is entitled to give and feel thathe may give benefits asideand inaddition to his legal obligations and upon occasions tohave his employees know and appreciate that he is in his relations with them goingbeyond the strict letter of his legal obligations.Therefore, although vacations and bonusesare proper subjects of bargaining negotiations, it does not follow that the employer mustaccede to the request of the negotiators and embody his intentions in regard thereto intoa legally binding instrument.He may say : "These I reserve from the contract for thevery reason that I want the privilege of granting them, not under compulsion, but of myown free will." SINGER MANUFACTURING COMPANY461On June 17, 1938, the United proposed a clause as follows :The company has never 'discriminated against any, employeebecause of their affiliations with a union. It has never encouragedor discouraged membership in any labor organization.The` com-pany agrees to continue that policy.Likewise, the union agreesnot to intimidate, coerce, or use unfair tactics on any employee ofthe company, and also not to solicit membership on corporationtime or plant property.The company agrees to use its best effortsto discourage discussion of union affairs during working hours oron company property. This also applies to non-union membersamong the employees.After first indicating that this clause was acceptable "in principle,"the respondent declared, on June 23, 1938, that the "substance of theclause did not require the inclusion of the first three sentences northe last sentence" and that the "fourth sentence [which provided thatthe United agrees not to `intimidate, coerce, or use unfair tactics onany employee,' and not to solicit members on `corporation time orplant property'] probably expressed all that was necessary."Although the United, after November 4, 1938, abandoned its pro-posal for a clause against discrimination, the respondent at all timescontinued to insist upon the inclusion of a clause providing that thereshould be "no discrimination, interference, restraint or coercion" bythe United or its members against any employee because of non-membership in the United, that neither the United nor "any officer,agent or member thereof shall solicit membership or transact otherunion business" on company time or property, and that violation ofsuch provisions "is expressly recognized by the union" as cause fordischarge.However, the respondent did not point to any incident asindicating a need for such a clause as it proposed, nor did it other-wise seek to demonstrate any necessity for its insistence upon theinclusion thereof.At the conference on June 16, 1938, the United submitted, also, aclause prohibiting strikes and lock-outs until "every peaceable meansof settlement of difficulties shall have been tried."The respondentrejected this proposal, and requested that the contract provide that"no strike should be caused or sanctioned by the union until orunless" the grievance procedure set forth in the agreement had beenexhausted.On the following day the United submitted a clause pro-hibiting strikes and lock-outs "until those methods of settling thedispute provided in this agreement have [been] complied with."The respondent then, and at all times thereafter, rejected any provi-sion as to lock-outs.On the other hand, the respondent insisted that in addition to thelimitation upon strikes proposed by the United, the United should 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree that "under no circumstances" would it cause or permit itsmembers to participate in a sympathetic strike or in any "stay-in,""slow-down," or "sit-down," and that participation by any member ofthe United in any action contrary to the foregoing provisions was jus-tifiable cause for discharge.30The respondent presented its wishesin this regard in a lengthy counterproposal which it submitted onDecember 16, 1938, as follows :The union should agree not to cause or permit its membersto cause a strike and that no member of the union will takepart in ' a strike until recourse has been had to the procedureoutlined above and reasonable efforts have been made in themanner therein provided to settle any differences involved, andnot then until and unless such strike shall have. been sanctionedand ordered by the union : -The union should further agree that under no circumstanceswill the union cause or permit its members to take part in asympathetic strike and that no member of the union will takepart in such sympathetic strike, and that any strike called,sanctioned or permitted by the union or taken part in by anymember of the union shall be limited to strikes arising out of.or alleged to have arisen out of disputes or differences as towages, hours, working conditions or other grievances in con-nectionwith the operation of the plant at South Bend,Indiana : -The union should further agree that under no circumstanceswill it cause or permit its members to cause and that no mem-ber of the union will take part in any stay-in, slow-down, sit-down, or other conduct or action which results in stoppage ofor interference with work, either total or partial, conductedon or within the premises of the company during the life ofthe agreement : -The union should further agree that it recognizes as justifiablecause for discharge participation by any member of the unionin any strike, conduct or action contrary to the above provisions.In the proposed agreement which the United submitted on April18, 1939, no clause prohibiting lock-outs was included, and a pro-visionwas presented. that "no strike will be called by the union80 Early in the course of the negotiations,the respondent insisted further that anyagreement reached must also contain a provision for maintenance during a strike of the"vital services"of light,heat,and water,and the United thereupon agreed to make pro-vision for maintenance of such services during such time as production was not attempted.There was considerable discussion of details in that regard thereafter, but the respondentindicated that the United'sproposal"probably"would be acceptable"if'other matterscould be agreed upon."On December 16, 1938, however, the respondent abandoned itsrequest for maintenance of such services,stating that it did so as a concession to theUnited.The United replied that abandonment of the clause was "no concession." SINGER MANUFACTURING COMPANY463until the above procedure [relating to presentation of grievances]has been followed." In its reply, by letter on April 28, the respond-ent stated merely than it preferred its counterproposal of December16, 1938..As an alleged reason for its refusal to include a clause prohibitinglock-outs, the respondent maintained that a lock-out was prohibitedby law and that a clause prohibiting lock-outs was therefore un-necessary.On September 1, 1938, the United stated that the SouthBend council of the C. 1. O. had devised a ,method of enforcement.ofpayment of dues by which members of unions other than thatto which the delinquent members belonged, picketed to enforce col-'lection, and had suggested the use of the check-off as an alternativeto such picketing.Thereafter, on November 17, 1938, the respond-ent stated as additional grounds for its objection to a clause limitinglock-outs that it was "thinking of picketing by outsiders," andfurther, that it was necessary to protect the employees from injury,that the respondent must decide for itself questions of danger toworkers, that it could not "surrender control" in that regard, andthat it did not wish to be bound not to "shut down." 313.Conclusions as to the refusal to bargainCollective ,bargaining, as contemplated by the Act, is a procedurelooking toward the making of a. collective' agreement by the em-ployer with the accredited representatives of its employees concern-ing wages, hours, and other conditions of employment.The duty tobargain collectively, which the Act imposes upon employers, has asits objective the establishment of such a contractual relationship tothe end that employment relations may be stabilized and obstructionto the free flow of commerce thus prevented ; and, indeed, the pro-tection to organization of employees afforded by the first four sub--divisions of Section 8 of the Act is intended to make possible and toimplement the 'stabilization of working conditions through collectivebargaining conducted between employers and the freely designatedrepresentatives of their employees as equals.The duty to bargain-collectively is not limited to the recognition of the employees' repre-a' In addition to the foregoing matters,the parties discussed at various conferences, butreached no agreement upon,inter alia,the phraseology of a "recognition"clause,detailsof the procedure for presenting grievances,and the manner of promulgating the contract.The respondent also rejected the ,requests of the United,made at some of the conferences,that the United be notified of all proposed dismissals and lay-offs ; that the justice of dis-charges, when questioned by the.United, be submitted to arbitration. if no agreement.uponthe matter was otherwise reached ; that the United be granted the use of the respondent'sbulletin boards or be permitted to provide its own bulletin boards ; that the respondent:agree to permit representatives of the United to enter the plant during working hours, bypass from the respondent,to ascertain whether or not the agreement was being observed,or to assist in the adjustment of grievances;and that the respondent agree that employeeswhose duties as union representatives required their absence from work, be "guaranteed"reemployment upon their return,without loss of seniority rights. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentativesquarepresentatives, or to a meeting and discussion of termswith them.The duty encompasses, an obligation to enter into dis-cussion and negotiation with an open and fair mind and with a sin-cere purpose to find a basis of agreement concerning the' issuespresented,82 and to make contractually binding the understandingupon the terms that are reached.33The sole question presented hereiswhether the respondent in the instant case has fulfilled its duty,thus defined, to bargain collectively with the United.With respect to wages, obviously among the most vital elementsand troublesome problems of employment relations, the respondentinsisted that the United accept a wage reduction to which the em-ployees had manifested their strong opposition, as the respondentknew, by voting by a large majority to strike if such reduction were32Manifestly,in exploring the possibilities of reaching an agreement the open- and fair-mindedness and sincerity of purpose required by the Act contemplates an interchange ofideas, the communication of facts peculiarly within the knowledge of either party, per-sonal persuasion, and willingness to modify demands in accordance with the total situationthus revealed.SeeMatter of S. L. Allen&Company, Inc.,a corporationandFederalLabor Union Local No. 18526,1 N.L. R. B. 714,at page 728.83Matter of St. Joseph Stockyards CompanyandAmalgamated Meat Cutters and ButcherWorkmen of North America, Local Union No. 159,2 N. L. R.B. 39.We have reaffirmedthis interpretation of the Act in all subsequent cases involving this question.SeeMatterofWestinghouse Electric&Manufacturing CompanyandUnited Electrical,Radio andMachine Workers of America,22 N. L. R. B.147, and cases cited in footnote 14, therein.The reviewing courts have indicated their accord.InConsolidated Edison Co. v. N. L. R. B.,305 U. S. 197, 236, the U. S. Supreme Courtsaid :The Act contemplates the making of contracts with labor organizations.This isthe manifest objective in providing for collective bargaining.And Mr. Justice Reed, concurring in part and dissenting in part, said at page 245:It is agreed that the "fundamental purpose of the Act is to protect interstate andforeign commerce from interruptions and obstructions caused by industrial strife."This is to be accomplished by contractswithlabor organizations,reached throughcollective bargaining.Similarly,inN.L. R. B. v. The Sands Manufacturing Co.,306 U. S. 332,342, the U. S.Supreme Court observed that :The legislative history of the Act goes far to indicate that the purpose of thestatute was to compel employers to bargain collectively with their employees to theend that employment contracts binding on both parties should be made.In N.L. R. B. v. Highland Park Manufacturing Co.,110 F.(2d) 632 (C. C. A. 4, 1940),the Court said:The Act, it is true, does not require that the parties agree ; but it does require thatthey negotiate in good faith with the view of reaching an agreement if possible .. .InGlobe Cotton Mills v. N. L. R. B.,103 F. (2d) 91, 94(C.C.A. 5, 1939)the Courtstated :... there is a duty on both sides.to enter into discussion with an open andfairmind,and a sincere purpose to find a basis of agreement touching wages andhours and conditions of labor, and if found to embody it in a contract as specificas possible,which shall stand out as a mutual guarantee of conduct,and as a guidefor the adjustment of grievances.In N.L.R. B. v. Griswold Mfg.Co., 106 F. (2d) 713, 722 (C. C. A. 3, 1939)the Courtsaid :It is obvious that an employer who enters into negotiations with a labor unionrepresenting his employees,with his mind hermetically sealed against even thethought of entering into an agreement with the.Union, is guilty of refusing to bargaincollectivelywiththe. representatives of his employees in good faith,as required by theAct, and is therefore guilty of an unfair labor practice. SINGERMANUFACTURING COMPANY465instituted; that the United agree to the-introduction of a wide differ-ential between existing minimum wage rates and rates for new em=ployees; and that the respondent be permitted to institute furtherwage reductions.On the other hand,' with respect to hours, also avital element in employment relations, the respondent demanded thatthe collective agreement secure to it the legal right to cause its em-ployees to work, for considerable periods, 12 hours per day and 56hours per week without payment of overtime rates. Similarly, therespondent insisted that the United agree to a contract which placedrestrictions, and in the most sweeping of terms, upon collective actionby its employees, but refused to include correlative restrictions uponits own power.The respondent also insisted upon a seniority clausewhich the United had indicated the employees believed establisheda less desirable seniority rule than was the existing practice in theplant, and which provided for consideration of family status, a mat-terwhich the respondent was informed antagonized the employeesand to which a majority was opposed. Finally, the respondent re-fused to bind itself contractually to continuance of its practice ofpaid legal holidays and annual vacations. .Essentially, the respondent's position with respect to the wage pro-visions proposed by it was that business exigencies required theirinclusionin any agreement.However, although it insisted at firstupon an "immediate cut" and that a wage reduction was "impera-tive," subsequently, by offering, if the agreement provided for thereduction, to determine its effective date "later," the respondent in-dicated that the wage reduction which it sought was not thennecessary.Moreover, the respondent insisted upon the wage reduc-tion and upon the reservation of the right to reduce wages furtherduring the term of the agreement, even while insisting that theagreement be subject to cancelation on 30 days' notice.Further-more, even though the proposed wage reduction had been precededby two general wage increases granted directly to the employeeswhile the United or its predecessor was engaged, to the respondent'sknowledge, in organizational -activities among the employees; and,indeed, one of these increases had been granted after negotiationsfor a collective agreement had begun, and immediately after theUnited's proposal for a wage increase had been rejected on groundssimilar to those now urged as necessitatinga wagereduction; therespondent nevertheless refused to permit an accountant to examineits books, or to submit the wage clauses to arbitration, and proposedno alternative method whereby the United might be satisfied of theexistence of the facts upon which the respondent based the demandfor a' wage cut.The grounds advanced by the respondent for, its proposal as tohours were also business "necessities," this time expressed as a need 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be free to 'meet "emergencies."However, as in the case of thewage proposals, the respondent at no time sought to demonstrateto the United that the "necessities" or "emergencies"- of its businessrequired the concession which it sought as to overtime.Moreover,although the respondent was requesting, by its'proposal, an immunityfrom the duty imposed by law to pay its employees time and one-half for hours worked in excess of 8 hours per day and 44 hoursper week, it offered no concession to the United in return therefor.The respondent also advanced the necessities of its business asone of the grounds for its refusal to agree to continue its practicewith regard to paid holidays and vacations.Again, however, it didnot attempt to demonstrate that the necessities of its business pre-cluded it from agreeing to the continuance of its practice with re-spect to such matters.On the contrary, by stating that it had no"thought or intent" of changing its practice and that it was "ex-tremely" unlikely that any change in that regard would be made,the respondent indicated that no such business necessities then existed.Nevertheless, it insisted upon reservation of the right to discontinueits practice with regard to paid holidays and vacations, even in acontract subject to cancelation on 30 days' notice.Although the United offered to accept the respondent's proposalthat family status be considered in determining seniority, if this wasthe respondent's existing practice, the United, indicated that it didnot accept the respondent's bare assertion in that regard.The re-spondent, however, did not seek at any time to demonstrate to theUnited that its seniority clause conformed to its practice, althoughitmust have known that it was itself responsible, in part at. least, forthe doubts which the United entertained, and also knew that theemployees were strongly opposed to consideration of family statusas a factor in the determination of seniority rights.Finally, the respondent's -reasons for its rejection of the discrim-ination and lock-out clauses submitted by the United were patentlyspecious.The United did not request a non-discrimination clauseupon any notion that the Act did not prohibit such action on thepart of the respondent, and, indeed, proposed to declare that therespondent had not discriminated in the past.The United's pur-pose in seeking the clause, as the respondent knew, was simply togive to the employees a feeling of security in the exercise of the rightsguaranteed by the Act.34As applied to the United's proposal thatthe respondent agree not to lock out its employees, the respondent's84 The United pointed outto the respondentduring thenegotiations that the omissionof a clause prohibitingdiscrimination against membersof the Unitedand interference,restraint,or coercion by the respondentwithregard to union activities"would embitterthemen and create a bad situation"and urgedthat it would "cost" the respondent"nothing" toinclude the provisionwhich theUnited desired in that regard. SINGERMANUFACTURING COMPANY467initial objection that lock-outs were illegal and a clause prohibitinglock-outs, therefore, unnecessary, was equally untenable.The Actdoes not proscribe a shut-down except where used to interfere withthe exercise by employees of rights guaranteed by the Act.35 Plainly,therefore, the purpose of the United's no-strike, no-lock-out clausewas to forestall the use of even permissive economic weapons andto substitute settlement by collective bargaining.That the respond-ent appreciated that this was the United's purpose is also clear; indeed,the respondent advanced as a ground for its objection to a lock-outclause the claim that it might wish to shut down its plant, upon theUnited's suggestion that picketing might be resorted to in order toenforce collection of dues.Such clauses as the United sought are not unusual in collectiveagreements, and they tend - to realize' the purposes of the Act byencouraging the practice and procedure of collective bargaining ratherthan resort to industrial warfare.36Moreover, 'whereas the clausesproposed by the United proceeded upon the recognition of the equalstatus, dignity, and responsibility of both the employer and theemployees as contractually bound parties, the respondent, on the otherhand, in effect insisted that the' TJnited accept an inferior positionby agreeing to a contract which placed -restrictions only upon theUnited, and in the most' sweeping of terms.Certainly, upon therecord in the instant case, there was no warrant for such a positionby the respondent.On the contrary, it could have only the purposeof discrediting the United in the eyes of its members; and it deniedto the designated representative of the employees that equality of.status which the Act expressly sets forth as one of its objectives andwhich is an essential basis for collective bargaining.Thus, the United was required to accept the respondent's proposalsas to wages, hours, seniority, paid holidays, and ' vacations-amongthe most important elements of a collective agreement-without: anyse SeeMatter of Lengel-Fencil CompanyandAmerican Federation of HosieryWorkers,8 N. L. R. B.988.Cf.Matter of American Radiator Company,a corporation,andLocalLodge No. 1770,Amalgamated Associationof Iron,Steel and Tin Workers of North America,affiliatedwith the Committee for Industrial Organization,7 N. L. R.B. 1127.See, also,N. L. R. B. v. TheSands Manufacturing,Company,306 U. S. 323, affirming 96 F. (2d) 721(C. C. A. 6),setting asideMatter of The Sands Manufacturing CompanyandMechanicsEducational Society of America,1 N. L. R. B. 546.$e InConsolidated Edison Co. v.N. L. R. B.,305 U. S. 197,Mr. Chief Justice Hughespointed out:Moreover,the fundamental purpose ofthe Act isto protect interstate and foreigncommerce from interruptions and obstructions caused by industrial strife.This pur-pose seems to be served by these contracts in an important degree. Representingsuch a large majority of the employees of the companies,and precluding strikes andproviding for arbitration of disputes,these agreements are highly protective tointerstate and foreign commerce.See alsoMatter of HighlandPark'ManufacturingCo. andTextileWorkers OrganizingCommittee,12 N. L. R. B. 1238, enf'd N.L. R. B.v.Highland Park Manufacturing Co.,110 F. (2d) 632 (C. C. A. 4, 1940). 468DECISIONSOF NATIONAL LABOR'RELATIONS BOARDevidence that such proposals were, as asserted by the respondent,necessary for business reasons or, in the case of the seniority clause,a statement of the respondent's existing practice.The respondentmade no real effort to persuade the United to accept its proposalsby communicating to it facts peculiarly within the respondent'sknowledge.On the contrary, the United was required to accept therespondent's bare statements with regard to such matters as fact,even though the United was plainly entitled, for the reasons alreadydiscussed, to doubt,'as it obviously did, the respondent's motives ininsisting upon its proposals.The United was also required toaccept a clause as to strikes and discrimination which denied it statusand dignity as an equal in the bargaining process.Moreover, althoughacceptance by the United of the respondent's proposals, under thecircumstances disclosed by this record, would manifestly have seri-ously discredited the United and threatened its continued existence asthe collective bargaining agency of the respondent's employees, therespondent made no genuine effort to seek to enable the United to pointout to its members the justice of the respondent's proposals or thepropriety of the United's acceding to them. In the light of the fore-going, and on the entire record, we.think the conclusion is inescapablethat the respondent entertained no desire to reach an agreement withthe United, and made no effort in good faith to do so; and we so find.The natural effect of the course which the respondent pursued wasto indicate to the employees that their best interests lay in theircontinued reliance upon the generosity and good will of their em-ployer; that the United could not secure for them any -substantialobjective which they sought with respect to their conditions of em-ployment; and that, on the contrary, their continued membershiptherein threatened them with the loss of such desirable conditionsas they already enjoyed.Immediately upon learning of the organizational activities amongits employees in December 1936, and that the employees' grievancescentered mainly about the wage situation, the respondent grantedits employees a general wage increase of 5 per cent.By granting theincrease under the circumstances, the respondent, in effect, declared toits employees that it was unnecessary for them to join a union in order tomake suggestions to the management and to secure the adjustment oftheir grievances; and the notice, which the respondent posted shortlythereafter, bluntly so stated.With an obviously similar purpose, therespondent, upon learning subsequently that its employees remaineddissatisfied with their wages, granted a 10 per cent general increasedirectly to them even though their continued dissatisfaction overwages had been communicated to it by the United during the courseof negotiations for a collective agreement.When, despite these wage `.SINGER MANUFACTURING COMPANY469increases, the employees still demanded that the respondent enter intoa collective agreement with the United, the respondent took and forover a year adhered to the position that unless the United accepted a10-per cent wage reduction "there could be no agreement"; that thedesired reduction "must" be included in any agreement, even oneterminable on 30 days' notice; that if provision were made for thereduction in the agreement, the effective date of the "cut" could bedetermined "later"; and that the United agree to the introduction of awide differential between existing minimum wage rates and rates fornew employees.While, upon the basis of the negotiations as to wagesalone, we might not conclude that such was the case, in the light of thenegotiations with respect to other matters, we are satisfied and findthat the respondent sought to impress upon its employees that in con-trast to concessions to be obtained directly by the employees they mustexpect less favorable wage conditions if they adhered to their demandfor a collective agreement between the respondent and the union theyhad chosen to represent them.Although indicating its willingness to continue to grant the em-ployees paid holidays and annual vacations as was its practice, andthat a change in this regard was not contemplated and, indeed, wasextremely unlikely, the respondent refused, nevertheless, to agree tocontinue such practice even in a contract terminable on 30 days'notice.On the contrary, the respondent asserted that to continuethe practice voluntarily was "one thing" while to continue it "undercompulsion was another."Thereby the respondent plainly indicated-to the employees that their insistence on bargaining through a unioncould not secure for them contractual assurance even of the continu-ance of benefits which the respondent was entirely willing to grantthe employees individually.With respect to hours, the respondent's insistence that any collec-tive agreement with the United be a medium through. which the re-spondent would secure an immunity from payment to the employeesof overtime rates otherwise required by the Fair Labor StandardsAct, manifestly was intended to persuade the employees that theirmembership in the United threatened them with less desirable condi-tions of employment in this regard than they were otherwise entitledto receive under the law.The respondent's plan and purpose, reflected by its conduct duringthe negotiations, is clear.It would meet and deal with the Unitedwhenever requested, it would appear to listen with respectful atten-tion to the United's demands, and it would pretend a semblance ofan endeavor to reach a mutual understanding.However, it wouldrefuse to agree with the United to grant conditions of employmentor make concessions which it was willing to grant the employees283035-42-vol. 24-31 470DECISIONS OF NATIONALLABOR RELATIONS BOARDdirectly, and would require the United to accept less desirable condi-tions of employment than it would grant the employees if they bar-gained individually, or than they were legally entitled to receive inthe absence of a collective agreement.Thus the respondent's hos-tility to the United would be manifested, membership in the Uniteddiscouraged and, by pretending to bargain, collective bargainingdefeated.There remains for consideration the respondent's contention thatitwas entitled to the privilege of continuing its practice with regardto paid holidays, vacations, and bonuses, voluntarily, and in thenature of a gratuity to its employees; and accordingly, that it wasentitled to refuse to agree, solely for that reason, to bind itself con-tractually to a continuance of its practice in that regard.37Thisview, however, rests upon a fundamental misconception of the re-spondent's duty to bargain collectively with the representatives of itsemployees.Paid holidays, vacations, and bonuses constitute an integral partof the earnings and working conditions of the employees and, as therespondent conceded during the course of the negotiations, are mat-ters which are generally the subject of collective bargaining.TheAct plainly contemplates that the employees shall have the right,through representatives of their own choosing, to bargain collectivelywith respect to such conditions of employment, if they so desire.Whether or not it be considered an outright withdrawal of thematter of paid holidays, vacations, and bonuses from the sphere ofcollective bargaining, the respondent's insistence upon treating suchmatters as gratuities to be granted and withdrawn at will, consti-tutes a refusal to bargain collectively with the United with respectto such matters.We have repeatedly held it to be a. refusal to bar-gain collectively where an employer unilaterally acts with respect tomatters which normally are the subject matters of collective bargain-ing, after his employees have requested an opportunity to bargaincollectively with regard to such matters.38The respondent's positionwith respect to paid holidays, vacations, and bonuses, differs only inthe immaterial circumstance that by taking such a position the re-spondent threatened unilateral action so far as these important mat-ters were concerned, in the future. Such a threat at once created asituation antithetical to the stable relationship envisaged by the Act.$' See footnote29,supra.'8MatterofWhittierMills Company andSilver LakeCompanyandTextileWorkersOrganizing Committee,15 N. L. R. B. 457, enf'd N.L.R. B. v.WhittierMills Co.,111 F.(2d) 474 (C. C. A. 5);Matter of Wilson t CompanyandUnited Packinghouse Workers L. I.Union No.51,19 N. L. R. B. 990,and casescited in footnote 11, therein ;Matter ofJohn J.Oughton, et at., individuals and co-partners trading asThe Windsor Mfg.Co. andTextileWorkers OrganizingCommittee(C. I.0.), 20 N.L.$. B. 301;Matter of BrownShoeCompany,Inc., et al.,andNationalLeather WorkersAssociationLocal #44,affiliatedwith the Committeefor IndustrialOrganization,22 N. L.R. B. 1080. SINGER MANUFACTURING ^ COMPANY471We find that on June 16,'1938, and at all times thereafter, the re-spondent refused to bargain collectively with the United as theexclusive representative of its employees within an appropriateunit, and that the respondent has thereby interfered with, restrained,and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act asIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and have led and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found. that the respondent has engaged in unfair laborpractices,we shall order it to cease and desist therefrom and.totake such affirmative action as will remedy the effects thereof.We have found that on June 16, 1938, and at all times thereafter,the respondent refused to bargain collectively with the United.asthe exclusive representative of its employeesin anappropriate unit.Accordingly, in order to effectuate the policies of the Act, we shallorder the respondent to cease and.desist from,its unfair labor prac-tices, and upon request to bargain collectively with the United.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical,. Radio and, MachineWorkers of America,Local No. 917, affiliated with the Congress of Industrial Organiza-tions, is a labor organization, within the meaning of Section 2 (5)of the Act.2.The production and maintenance employees of the. respondentat, its South Bend, Indiana, plant, exclusive of clerical and super-visory employees, timekeepers, and technicians, constitute, and at all°9 In so finding,we do not question the right of the respondent,for reasons not in vio-lation of the Act, to reduce the wages of its employees,.to refuse to continue to grant itsemployees paid holidays, vacations,and bonuses, or otherwise to. change the conditionsunder which Its employees work.It is only the respondent's bonafidesin the negotiationsIn the Instant case, and its contention that paid holidays, vacations, and bonuses may bewithdrawn from the scope of collective bargaining merely because of a desire by therespondent to grant them to its employees as a gratuity,which we have scrutinized. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes herein material constituted a unit appropriate for purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.3.United Electrical, Radio and Machine Workers of America,Local No. 917, affiliated with the Congress of Industrial Organiza-tions,was on March 19, 1938, and at all times thereafter has been,the exclusive representative for the purposes of collective bargainingof all employees of the respondent in the above unit, within themeaning of Section 9 (a) of the Act.4.The respondent, by refusing on June 16, 1938, and at all timesthereafter, to bargain collectively with United Electrical, Radio andMachine Workers of America, Local No. 917, affiliated with the Con-gress of Industrial Organizations, as the exclusive representativeof all its employees in the appropriate unit, has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (5) of the Act.5.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Singer Manufacturing Company, South Bend, Indiana,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Electrical, Radioand Machine Workers of America, Local No. 917, affiliated with theCongress of Industrial Organizations, as the exclusive representa-tive of the production and maintenance employees of the respondentat its South Bend, Indiana, plant, exclusive of clerical and super-visory employees, timekeepers, and technicians;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations. Act. SINGERMANUFACTURING COMPANY4732.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with United Electrical,Radio and Machine Workers of America, Local No. 917, affiliatedwith the Congress of Industrial Organizations, as the exclusive repre-sentative of the production and maintenance employees of the re-spondent at its South Bend, Indiana, plant, exclusive of clerical andsupervisory employees, timekeepers, and technicians, with respectto rates of pay, wages, hours of employment, and other conditionsof employment;(b)Post immediately in conspicuous places throughout its SouthBend, Indiana, plant, and maintain for a period of at least sixty (60)consecutive days from the date of first posting, notices to its em-ployees stating : (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in para-graphs 1 (a) and (b) of this Order; and (2) that it will take, theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order whatsteps it has taken to comply herewith.